CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report of Micropac Industries, Inc. (the “Company”) on Form 10-Q for the period ending May 29, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Patrick Cefalu, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 13, 2010 /s/Patrick Cefalu Patrick Cefalu Chief Financial Officer
